 

Exhibit 10.1

 

second AMENDMENT TO first amended and restated SENIOR SECURED CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO FIRST AMENDED AND RESTATED SENIOR SECURED CREDIT
AGREEMENT (this “Amendment”) is made as of the 10th day of August, 2020, by and
among HEALTHCARE TRUST OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership (“Borrower”), HEALTHCARE TRUST, INC., a Maryland corporation
(“REIT”), THE PARTIES EXECUTING BELOW AS “SUBSIDIARY GUARANTORS” (the
“Subsidiary Guarantors”; REIT and the Subsidiary Guarantors, collectively the
“Guarantors”), KEYBANK NATIONAL ASSOCIATION (“KeyBank”), individually and as
Agent for itself and the other Lenders from time to time a party to the Credit
Agreement (as hereinafter defined) (KeyBank, in its capacity as Agent, is
hereinafter referred to as “Agent”), and THE OTHER “LENDERS” WHICH ARE
SIGNATORIES HERETO (KeyBank and such Lenders hereinafter referred to
collectively as the “Lenders”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower, Agent and certain of the Lenders entered into that certain
First Amended and Restated Senior Secured Credit Agreement dated as of March 13,
2019, as amended by that certain First Amendment to First Amended and Restated
Senior Secured Credit Agreement dated as of March 24, 2020 (as the same may be
further varied, extended, supplemented, consolidated, amended, replaced,
increased, renewed or modified or restated from time to time, the “Credit
Agreement”); and

 

WHEREAS, Borrower has requested that the Agent and the Lenders make certain
modifications to the terms of the Credit Agreement; and

 

WHEREAS, the Agent and the Lenders have agreed to make such modifications
subject to the execution and delivery by Borrower and Guarantors of this
Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby covenant and agree
as follows:

 

1.             Definitions. All the terms used herein which are not otherwise
defined herein shall have the meanings set forth in the Credit Agreement (as
modified and amended by this Amendment).

 

2.             Modification of the Credit Agreement. Borrower, the Lenders and
Agent do hereby modify and amend the Credit Agreement as follows:

 

(a)               By deleting in its entirety the definition of “Applicable
Margin” appearing in §1.1 of the Credit Agreement and inserting in lieu thereof
the following new definition:

 

“Applicable Margin. Commencing on the Second Amendment Date and until the last
day of the calendar quarter immediately preceding the Distributions Covenant
Commencement Quarter, the Applicable Margin for LIBOR Rate Revolving Credit
Loans, Base Rate Revolving Credit Loans, LIBOR Rate Term Loans and Base Rate
Term Loans shall be a percentage per annum as set forth below based on the ratio
of the Consolidated Total Indebtedness to the Consolidated Total Asset Value:

 



 

 

 

Pricing Level Ratio LIBOR Rate
Revolving Credit
Loans Base Rate
Revolving Credit
Loans LIBOR Rate
Term Loans Base Rate
Term Loans Pricing Level 1 Less than 40% 1.85% 0.60% 1.80% 0.55% Pricing Level 2
Greater than or equal to 40% but less than 45% 2.00% 0.75% 1.95% 0.70% Pricing
Level 3 Greater than or equal to 45% but less than 50% 2.15% 0.90% 2.10% 0.85%
Pricing Level 4 Greater than or equal to 50% but less than 55% 2.30% 1.05% 2.25%
1.0% Pricing Level 5 Greater than or equal to 55% but less than 60% 2.45% 1.20%
2.40% 1.15% Pricing Level 6 Greater than or equal to 60% 2.60% 1.35% 2.55% 1.30%

 

Commencing on the first (1st) day of the Distributions Covenant Commencement
Quarter and on any date thereafter, the Applicable Margin for LIBOR Rate
Revolving Credit Loans, Base Rate Revolving Credit Loans, LIBOR Rate Term Loans
and Base Rate Term Loans shall be a percentage per annum as set forth below
based on the ratio of the Consolidated Total Indebtedness to the Consolidated
Total Asset Value:

 



2

 

 

Pricing Level Ratio LIBOR Rate
Revolving Credit
Loans Base Rate
Revolving Credit
Loans LIBOR Rate
Term Loans Base Rate
Term Loans Pricing Level 1 Less than 40% 1.60% 0.35% 1.55% 0.30% Pricing Level 2
Greater than or equal to 40% but less than 45% 1.75% 0.50% 1.70% 0.45% Pricing
Level 3 Greater than or equal to 45% but less than 50% 1.90% 0.65% 1.85% 0.60%
Pricing Level 4 Greater than or equal to 50% but less than 55% 2.05% 0.80% 2.00%
0.75% Pricing Level 5 Greater than or equal to 55% but less than 60% 2.20% 0.95%
2.15% 0.90% Pricing Level 6 Greater than or equal to 60% 2.35% 1.10% 2.30% 1.05%

 

The Applicable Margin as of the Second Amendment Date shall be at Pricing Level
6. The Applicable Margin shall not be adjusted based upon such ratio, if at all,
until the first day of the first month following the delivery by the Borrower to
the Agent of the Compliance Certificate after the end of a calendar quarter
(provided, with respect to the adjustment to the Applicable Margin as a result
of the commencement of the Distributions Covenant Commencement Quarter, such
adjustment shall occur on the first (1st) day of the Distributions Covenant
Commencement Quarter and be based upon such ratio as reported in the last
Compliance Certificate delivered to Agent under this Agreement). In the event
that the Borrower shall fail to deliver to the Agent a quarterly Compliance
Certificate on or before the date required by §7.4(c), then, without limiting
any other rights of the Agent and the Lenders under this Agreement, the
Applicable Margin shall be at Pricing Level 6 until such failure is cured within
any applicable cure period, or waived in writing by the Majority Lenders, in
which event the Applicable Margin shall adjust, if necessary, on the first day
of the first month following receipt of such Compliance Certificate.

 



3

 

 

In the event that the Agent, REIT or the Borrower in good faith determines that
any financial statements previously delivered were incorrect or inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then (a)
the Borrower shall as soon as practicable deliver to the Agent the corrected
financial statements for such Applicable Period, (b) the Applicable Margin shall
be determined as if the Pricing Level for such higher Applicable Margin were
applicable for such Applicable Period, and (c) the Borrower shall within three
(3) Business Days of demand thereof by the Agent pay to the Agent the accrued
additional amount owing as a result of such increased Applicable Margin for such
Applicable Period, which payment shall be promptly applied by the Agent in
accordance with this Agreement.”;

 

(b)           By deleting the words and figures “a seven percent (7%)” from the
first (1st) sentence of the definition of “Debt Service Coverage Amount”
appearing in §1.1 of the Credit Agreement, and inserting in lieu thereof the
following: “an eight and one-half percent (8.5%)”;

 

(c)           By deleting in its entirety the definition of “Distributions
Limit” appearing in §1.1 of the Credit Agreement, and inserting in lieu thereof
the following new definition:

 

“Distributions Limit. The maximum amount of Distributions (other than any
Distribution expressly permitted pursuant to the third (3rd) sentence of
§8.7(a)) payable by Borrower and REIT to their respective owners during any
fiscal quarter, which when added to the aggregate amount of all other
Distributions paid in the same fiscal quarter and the preceding three (3) fiscal
quarters, would not exceed ninety-five percent (95%) of such Person’s Modified
FFO for such period (calculated as of the last day of the most recently ended
fiscal quarter for the four quarter period ending on such date of
determination).”;

 

(d)           By inserting the following new definitions in §1.1 of the Credit
Agreement in the appropriate alphabetical order:

 

“Distribution Trigger Conditions. The satisfaction of each of the following
conditions: (i) the Borrower shall have given notice to the Agent designating
the fiscal quarter that Borrower intends to be the Distributions Covenant
Commencement Quarter not later than the date of delivery of the Compliance
Certificate for the fiscal quarter immediately preceding the Distributions
Covenant Commencement Quarter pursuant to §7.4(c) (the “Distribution Trigger
Notice”), (ii) as of the date of such Distribution Trigger Notice and the first
(1st) day of the Distributions Covenant Commencement Quarter designated in the
Distribution Trigger Notice, no Default or Event of Default shall exist, (iii)
as of the date of such Distribution Trigger Notice and as of the first (1st) day
of the Distributions Covenant Commencement Quarter designated in the
Distribution Trigger Notice, the Borrower shall have Liquidity of not less than
One Hundred Million and No/100 Dollars ($100,000,000.00) (provided, for purposes
of this clause (iii), Liquidity shall be determined after giving effect to the
aggregate amount of Distributions projected to be paid by Borrower and REIT to
their respective owners during the Distributions Covenant Commencement Quarter),
(iv) as of the last day of the fiscal quarter immediately preceding the
Distributions Covenant Commencement Quarter designated in the Distribution
Trigger Notice, the ratio of Consolidated Total Indebtedness to Consolidated
Total Asset Value (expressed as a percentage) shall be less than sixty-two and
one half percent (62.5%), and (v) simultaneously with or prior to the delivery
of the Distribution Trigger Notice, the Borrower shall have provided to the
Agent a Compliance Certificate (provided, said Compliance Certificate may be
consolidated with the Compliance Certificate referenced in clause (i) of this
definition) demonstrating compliance, in reasonable detail, with the conditions
set forth in the foregoing clauses (ii) through (iv) (in addition to the items
included in the form of Compliance Certificate attached as Exhibit I hereto) and
the Agent shall have approved said Compliance Certificate.”; and

 



4

 

 

“Second Amendment Date. August 10, 2020.”;

 

(e)           By deleting in its entirety the last sentence of the definition of
“LIBOR” appearing in §1.1 of the Credit Agreement, and inserting in lieu thereof
the following new sentence:

 

“Notwithstanding the foregoing, from and after the Second Amendment Date, if the
rate shown on Reuters Screen LIBOR 01 Page (or any successor service designated
pursuant to this definition) shall at any time be less than one-quarter of one
percent (0.25%), then such rate shall be deemed to be one-quarter of one percent
(0.25%) for the purposes of this Agreement and the other Loan Documents.”;

 

(f)            By deleting in its entirety the definition of “LIBOR Termination
Date” appearing in §1.1 of the Credit Agreement;

 

(g)           By inserting the following as §1.2(n) of the Credit Agreement:

 

“(n)         Agent does not warrant or accept any responsibility for, and shall
not have any liability with respect to, the administration, submission or any
other matter related to the London interbank offered rate or other rates in the
definition of “LIBOR” or with respect to any alternative or successor rate
thereto, or replacement rate therefor or thereof, including, without limitation,
whether the composition or characteristics of any such alternative, successor or
replacement reference rate, as it may or may not be adjusted pursuant to §4.16,
will be similar to, or produce the same value or economic equivalence of, LIBOR
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.”;

 



5

 

 

(h)           By deleting in its entirety §3.2 of the Credit Agreement and
inserting in lieu thereof the following new §3.2:

 

“3.2. Mandatory Prepayments.

 

(a)           If at any time (i) the sum of the aggregate outstanding principal
amount of the Revolving Credit Loans, the Swing Loans and the Letter of Credit
Liabilities exceeds the lesser of (x) Total Revolving Credit Commitment, or (y)
the Borrowing Base Availability minus the principal amount of the Outstanding
Term Loans, or (ii) the sum of the aggregate outstanding principal amount of the
Revolving Credit Loans, the Term Loans, the Swing Loans and the Letter of Credit
Liabilities exceeds the lesser of (x) the Total Commitment and (y) the Borrowing
Base Availability, then the Borrower shall, within five (5) Business Days of
such occurrence pay the amount of such excess to the Agent for the respective
accounts of the Revolving Credit Lenders (in the case of clause (i)(x)) or all
of the Lenders (in the case of clauses (i)(y) and (ii)), as applicable, for
application to the Revolving Credit Loans and Term Loans as provided in §3.4,
together with any additional amounts payable pursuant to §4.7, and deposit in
the Collateral Account and pledge to the Agent cash in any additional amount
necessary to secure the Outstanding Letter of Credit Liabilities, except that
the amount of any Swing Loans shall be paid solely to the Swing Loan Lender.

 

(b)           Upon the occurrence of any and all capital events by REIT, the
Borrower or any of their respective Subsidiaries, including, without limitation,
all asset sales, refinancings and financings (secured, unsecured or otherwise),
recapitalizations, equity issuances and other similar capital transactions
consummated by REIT, the Borrower or any Subsidiary thereof (for the avoidance
of doubt, excluding the borrowing or issuance of any Loan or Letter of Credit or
other capital event occurring under the Loan Documents), during the period
commencing on the Second Amendment Date and ending on the first (1st) day of the
Distributions Covenant Commencement Quarter (provided, for the avoidance of
doubt, that the Distribution Trigger Conditions have been satisfied with respect
to such fiscal quarter), the Borrower shall, within two (2) Business Days after
the receipt of net cash proceeds by REIT, the Borrower or any Subsidiary thereof
from such capital event, prepay the outstanding principal amount of Revolving
Credit Loans in an amount equal to the lesser of (x) one hundred percent (100%)
of the net cash proceeds of each such capital event and (y) the outstanding
principal balance of Revolving Credit Loans outstanding on the date of such
prepayment; provided, further, that Borrower shall, to the extent feasible, give
at least one (1) Business Days’ prior written notice to Agent of the expected
date of each such capital event. For the purposes of this §3.2(b), net cash
proceeds shall be an amount equal to the gross cash proceeds of such capital
event, less the amount of all usual and customary closing costs and other out of
pocket costs, fees and expenses incurred in connection with such capital event,
all amounts required to repay in full in cash any Indebtedness (if any) being
repaid or refinanced in connection with such capital event, all taxes paid or
reasonably expected to be paid in connection therewith, and any amounts
attributable to Unconsolidated Affiliates. Notwithstanding anything to the
contrary contained herein, prepayments made by Borrower pursuant to this §3.2(b)
shall be applied first, pro rata to the principal of any Outstanding Swing
Loans, second, pro rata to the principal of any Outstanding Revolving Credit
Loans (and with respect to each category of Revolving Credit Loans, first, pro
rata to the principal of Revolving Credit Base Rate Loans, and then second, pro
rata to the principal of LIBOR Rate Revolving Credit Loans), and third, to cash
collateralize any outstanding Letter of Credit Liabilities on a pro rata basis,
in each case without any reduction in Revolving Credit Commitments.”;

 



6

 

 

(i)            By deleting the words and figures “§3.2(a)(ii) or §3.2(b)”
appearing in §3.4 of the Credit Agreement and inserting in lieu thereof the
words and figures: “§3.2(a)(i)(y) or §3.2(a)(ii)”;

 

(j)            By deleting the word “In” appearing at the beginning of §4.5, and
inserting in lieu thereof the words: “Subject to §4.16, in”;

 

(k)           By deleting in its entirety §4.16 of the Credit Agreement, and
inserting in lieu thereof the following new §4.16:

 

4.16 Successor LIBOR Rate.

 

(a)          Benchmark Replacement. Notwithstanding anything to the contrary
herein or in any other Loan Document, (i) upon the determination of the Agent
(which shall be conclusive absent manifest error) that a Benchmark Transition
Event has occurred or (ii) upon the occurrence of an Early Opt-in Election, as
applicable, the Agent and the Borrower may amend this Agreement to replace LIBOR
with a Benchmark Replacement, by a written document executed by the Borrower and
the Agent, subject to the requirements of this §4.16. Notwithstanding the
requirements of §27 or anything else to the contrary herein or in any other Loan
Document, any such amendment with respect to a Benchmark Transition Event will
become effective and binding upon the Agent, the Borrower and the Lenders at
5:00 p.m. (Cleveland time) on the fifth (5th) Business Day after the Agent has
posted such proposed amendment to all Lenders and the Borrower so long as the
Agent has not received, by such time, written notice of objection to such
amendment from Lenders comprising the Majority Lenders, and any such amendment
with respect to an Early Opt-in Election will become effective and binding upon
the Agent, the Borrower and the Lenders on the date that Lenders comprising the
Majority Lenders have delivered to the Agent written notice that such Majority
Lenders accept such amendment. No replacement of LIBOR with a Benchmark
Replacement pursuant to this §4.16 will occur prior to the applicable Benchmark
Transition Start Date. The Applicable Margin for LIBOR Rate Loans shall apply,
and be added, to the Benchmark Replacement.

 



7

 

 

(b)           Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement or
the other Loan Documents.

 

(c)           Notices; Standards for Decisions and Determinations. The Agent
will promptly notify the Borrower and the Lenders in writing of (i) any
occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Agent or Lenders
pursuant to this §4.16, including, without limitation, any determination with
respect to a tenor, comparable replacement rate or adjustment, or implementation
of any Benchmark Replacement Rate Conforming Changes, or of the occurrence or
non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding on all parties
hereto or to the other Loan Documents absent manifest error and may be made in
its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this §4.16 and shall not
be a basis of any claim of liability of any kind or nature by any party hereto
or thereto, all such claims being hereby waived individually by each party
hereto and thereto.

 

(d)           Benchmark Unavailability Period. Upon the Borrower’s receipt of
notice of the commencement of a Benchmark Unavailability Period, the Borrower
may revoke any request for a borrowing of Loans that is to be a LIBOR Rate Loan,
conversion to or continuation of LIBOR Rate Loans to be made, converted or
continued during any Benchmark Unavailability Period and, failing that, the
Borrower will be deemed to have converted any such request into a request for a
borrowing of or conversion to Base Rate Loans. During any Benchmark
Unavailability Period, the components of Base Rate based upon LIBOR will not be
used in any determination of Base Rate.

 



8

 

 

(e)           Certain Defined Terms. As used in this §4.16:

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Agent and the
Borrower giving due consideration to (i) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated credit facilities at such time and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than positive 0.25%, the Benchmark Replacement will
be deemed to be positive 0.25% for the purposes of this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment (which may be a positive or negative value or zero) that has
been selected by the Agent and the Borrower giving due consideration to (i) any
selection or recommendation of a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of LIBOR with the applicable Unadjusted Benchmark Replacement
for U.S. dollar-denominated syndicated credit facilities at such time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Agent decides may be appropriate to
reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Agent in a manner substantially
consistent with market practice (or, if the Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Agent decides
is reasonably necessary in connection with the administration of this
Agreement).

 



9

 

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR:

 

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
LIBOR permanently or indefinitely ceases to provide LIBOR; or (2) in the case of
clause (3) of the definition of “Benchmark Transition Event,” the date of the
public statement or publication of information referenced therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:

 

(1) a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;

 

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for LIBOR, a
resolution authority with jurisdiction over the administrator for LIBOR or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR, which states that the administrator of LIBOR has ceased
or will cease to provide LIBOR permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide LIBOR; or

 

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR or a Relevant Governmental Body
announcing that LIBOR is no longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Agent or the
Majority Lenders, as applicable, by notice to the Borrower, the Agent (in the
case of such notice by the Majority Lenders) and the Lenders.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with this §4.16 and (y)
ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to this §4.16.

 



10

 

 

“Early Opt-in Election” means the occurrence of:

 

(1) a determination by the Agent that U.S. dollar-denominated syndicated credit
facilities being executed at such time, or that include language similar to that
contained in this §4.16 are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace LIBOR, and

 

(2) the election by the Agent to declare that an Early Opt-in Election has
occurred and the provision by the Agent of written notice of such election to
the Borrower and the Lenders.

 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto, including without limitation the Alternative Reference Rates
Committee.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.”;

 

(l)                 By deleting in its entirety §8.7(a) of the Credit Agreement
and inserting in lieu thereof the following new §8.7(a):

 



11

 

 

“From and after the Second Amendment Date and until the commencement of the
Distributions Covenant Commencement Quarter, neither the Borrower nor REIT shall
pay any Distribution to their respective owners (other than (i) Preferred
Distributions in compliance with the terms and conditions of this Agreement and
so long as no Default or Event of Default exists or would result therefrom, (ii)
Distributions in an amount equal to the minimum distributions required under the
Code to maintain the REIT Status of REIT, as evidenced by a certification of the
principal financial or accounting officer of REIT containing calculations in
detail reasonably satisfactory in form and substance to the Agent, in each case,
in compliance with the terms and conditions of this Agreement, and (iii)
Distributions expressly permitted pursuant to the third (3rd) sentence of this
§8.7(a)). From and after the commencement of the Distributions Covenant
Commencement Quarter, neither Borrower nor REIT shall pay any Distribution
(other than any Distribution expressly permitted pursuant to the third (3rd)
sentence of this §8.7(a)) to their respective owners to the extent that the
aggregate amount of such Distributions paid in any fiscal quarter would exceed
the Distributions Limit; provided however, that the period of measurement under
this second (2nd) sentence of §8.7(a) shall commence with the Distributions
Covenant Commencement Quarter, and until such time as four (4) full fiscal
quarters have elapsed after the commencement of the Distributions Covenant
Commencement Quarter, the aggregate amount of such permitted Distributions and
such Person’s Modified FFO shall be determined by using only the fiscal quarters
that have elapsed from and after the Distributions Covenant Commencement Quarter
and annualizing such amounts in a manner reasonably acceptable to the Agent, and
provided, further, that the limitations contained in this second (2nd) sentence
of §8.7(a) shall not preclude the Borrower or REIT from making Distributions in
an amount (i) equal to the minimum distributions required under the Code to
maintain the REIT Status of REIT and (ii) to avoid the payment of federal or
state income or excise tax, in each case, as evidenced by a certification of the
principal financial officer or accounting officer of REIT containing
calculations in detail reasonably satisfactory in form and substance to the
Agent; “Distributions Covenant Commencement Quarter” shall mean the first full
fiscal quarter commencing after February 10, 2021 that is designated as the
Distributions Covenant Commencement Quarter in accordance with the Distribution
Trigger Conditions (and provided the Distribution Trigger Conditions shall have
been satisfied with respect to such fiscal quarter). Notwithstanding the
foregoing, so long as no Event of Default has occurred and is continuing or
would result therefrom, including an Event of Default related to any financial
covenant set forth in this Agreement, (i) the Borrower and REIT may request the
Majority Lenders’ consent to a Distribution that is not a Distribution permitted
by the immediately preceding sentence, which consent shall be granted or
withheld in the sole, but good faith, business judgment of the Majority Lenders,
(ii) from and after the commencement of the Distributions Covenant Commencement
Quarter, the Borrower and REIT may purchase, redeem or otherwise acquire Equity
Interests issued by it with the proceeds received from the substantially
concurrent issue (occurring in under thirty (30) days) of new Equity Interests,
(iii) the Borrower, REIT and each Subsidiary may make payments in lieu of the
issuance of fractional shares representing insignificant interests in connection
with the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of REIT, the Borrower or any Subsidiary, (iv)
the Borrower, REIT and each Subsidiary may make non-cash Distributions in
connection with the implementation of or pursuant to any retirement, health,
stock option and other benefit plans, bonus plans, performance-based incentive
plans, and other similar forms of compensation for the benefit of the directors,
officers and employees of REIT, the Borrower and the Subsidiaries, (v) from and
after the commencement of the Distributions Covenant Commencement Quarter, REIT
may, and the Borrower may make Distributions to allow REIT to, make payments for
share repurchase programs in connection with the listing of REIT on an exchange,
provided that such payments shall be made within ninety (90) days of such
listing and shall not exceed $300,000,000.00 in the aggregate (which limit shall
not include payments, if any, made pursuant to §8.7(a)(vii) below), (vi) the
Borrower or any Guarantor may make any Distribution of non-core assets (or the
Equity Interest of any Subsidiary of which the sole assets are non-core assets)
acquired as permitted under §§8.3(o) or 8.4 provided that (A) such Distribution
shall be made within one year of such acquisition, (B) immediately prior
thereto, and immediately thereafter and after giving effect thereto, no Default
or Event of Default has occurred or would result therefrom and (C) the Borrower,
REIT and their respective Subsidiaries, as applicable, will remain in pro forma
compliance with the covenants set forth in §9 after giving effect to such
Distribution, (vii) from and after the commencement of the Distributions
Covenant Commencement Quarter, REIT may, and the Borrower may make Distributions
to allow REIT to, at any time, make payments for share repurchases not to exceed
$50,000,000.00 in the aggregate (which limit shall not include payments, if any,
made pursuant to §8.7(a)(v) above), so long as, after giving effect to any such
payment(s) made pursuant to this §8.7(a)(vii), in each case after such
payment(s) are made, (A) the Borrower shall have Unrestricted Cash and Cash
Equivalents of at least Thirty Million and No/100 Dollars ($30,000,000.00), and
(B) the ratio of Consolidated Total Indebtedness to Consolidated Total Asset
Value (expressed as a percentage), determined as of the date such payment is
made after giving effect thereto, shall not exceed fifty-five percent (55%),
provided, that within five (5) Business Days after the making of any payment(s)
pursuant to this §8.7(a)(vii), the Borrower shall deliver to the Agent a
Compliance Certificate, which Compliance Certificate shall include (in addition
to the items included in the form of Compliance Certificate attached as Exhibit
I hereto) in reasonable detail computations evidencing compliance with the
covenants set forth in clauses (A) and (B) of this §8.7(a)(vii), (viii) in
connection with the initial listing of REIT’s common stock on an exchange and
continuing thereafter so long as REIT’s common stock is listed on such exchange,
the Borrower shall be permitted to issue LTIP Units to Advisor pursuant to an
Outperformance Agreement; provided that any further distributions with respect
thereto shall be subject to the limits on Distributions set forth in this §8.7,
and (ix) the Borrower and REIT shall be permitted to make Distributions to the
Special Limited Partner in respect of the Incentive Listing Note consisting of
(i) the issuance of operating partnership units of the Borrower or common stock
of REIT to the Special Limited Partner upon the conversion of the Incentive
Listing Note (other than any Permitted Incentive Listing Note Distribution), and
(ii) from and after the commencement of the Distributions Covenant Commencement
Quarter, Permitted Incentive Listing Note Distributions which in the aggregate
shall not exceed $100,000,000. For purposes of this §8.7(a), Distributions shall
not include any Dividend Reinvestment Proceeds. For the avoidance of doubt, this
§8.7 shall have no effect for the period commencing on and including April 1,
2020 and ending on and including June 30, 2020.”;

 



12

 

 

(m)          By deleting in its entirety §9.2 of the Credit Agreement and
inserting in lieu thereof the following new §9.2:

 

“§9.2 Consolidated Total Indebtedness to Consolidated Total Asset Value. From
and after the fiscal quarter commencing on July 1, 2020, the Borrower will not
at any time permit the ratio of Consolidated Total Indebtedness to Consolidated
Total Asset Value (expressed as a percentage) to exceed (a) for the period
commencing on July 1, 2020 and ending on June 30, 2021, sixty-seven and one-half
percent (67.5%), and (b) for the period commencing on July 1, 2021 and
continuing thereafter, sixty-five percent (65%); provided, however,
notwithstanding the foregoing, that from and after the Distributions Covenant
Commencement Quarter, the Borrower will not at any time permit the ratio of
Consolidated Total Indebtedness to Consolidated Total Asset Value (expressed as
a percentage) to exceed sixty-two and one-half percent (62.5%). For the
avoidance of doubt, the ratio of Consolidated Total Indebtedness to Consolidated
Total Asset Value shall not be tested for the fiscal quarter commencing on April
1, 2020 and ending on June 30, 2020; provided, however, Borrower shall be
required to report said ratio for such fiscal quarter in the Compliance
Certificate delivered with respect to such fiscal quarter pursuant to §7.4(c).”;
and

 

(n)           By deleting in its entirety §9.3 of the Credit Agreement and
inserting in lieu thereof the following new §9.3:

 

“§9.3      Adjusted Consolidated EBITDA to Consolidated Fixed Charges. From and
after the fiscal quarter commencing on July 1, 2020, the Borrower will not at
any time permit the ratio of Adjusted Consolidated EBITDA to Consolidated Fixed
Charges for the most recently ended four (4) fiscal quarters to be less than (a)
for the period commencing on July 1, 2020 and ending on March 31, 2021, 1.50 to
1.00, (b) for the period commencing on April 1, 2021 and ending on June 30,
2021, 1.55 to 1.00, and (c) for the period commencing on July 1, 2021 and
continuing thereafter 1.60:1.00. For the avoidance of doubt, the ratio of
Adjusted Consolidated EBITDA to Consolidated Fixed Charges for the most recently
ended four (4) fiscal quarters shall not be tested for the fiscal quarter
commencing on April 1, 2020 and ending on June 30, 2020; provided, however,
Borrower shall be required to report said ratio for such fiscal quarter in the
Compliance Certificate delivered with respect to such fiscal quarter pursuant to
§7.4(c).”

 



13

 

 

3.             Limited Waiver. Subject to the execution and delivery of this
Amendment by the Borrower and the Guarantors, the Agent and the Majority Lenders
hereby agree that any Default or Event of Default that may have occurred during
the period commencing on and including April 1, 2020 and ending on and including
June 30, 2020 under §8.7(a), §9.2 or §9.3 of the Credit Agreement, and any
additional Default or Event of Default resulting therefrom, prior to the
effectiveness of this Amendment, if any, shall be waived. The aforesaid waiver
shall only be applicable to the limited circumstances described in the
immediately preceding sentence, and except as expressly provided in this
Amendment, Borrower and Guarantors shall be required to strictly comply with the
provisions of the Credit Agreement and the other Loan Documents (as amended
hereby). Borrower and Guarantors acknowledge that the Agent and the Lenders
party hereto have made no agreement, and are in no way obligated, to grant any
future extension, waiver, indulgence or consent.

 

4.             References to Loan Documents. All references in the Loan
Documents to the Credit Agreement shall be deemed a reference to the Credit
Agreement as modified and amended herein.

 

5.             Consent and Acknowledgment of Borrower and Guarantors. By
execution of this Amendment, the Guarantors hereby expressly consent to the
modifications and amendments relating to the Credit Agreement as set forth
herein and any other agreements or instruments executed in connection herewith,
and Borrower and Guarantors hereby acknowledge, represent and agree that (a) the
Credit Agreement, as modified and amended herein, and the other Loan Documents
remains in full force and effect and constitutes the valid and legally binding
obligation of Borrower and Guarantors, as applicable, enforceable against such
Persons in accordance with their respective terms, (b) that the Guaranty extends
to and applies to the Credit Agreement as modified and amended herein, and (c)
that the execution and delivery of this Amendment and any other agreements or
instruments executed in connection herewith does not constitute, and shall not
be deemed to constitute, a release, waiver or satisfaction of Borrower’s or any
Guarantor’s obligations under the Loan Documents.

 

6.             Representations and Warranties. Borrower and Guarantors represent
and warrant to Agent and the Lenders as follows:

 

(a)          Authorization. The execution, delivery and performance of this
Amendment and any other agreements or instruments executed in connection
herewith and the transactions contemplated hereby and thereby (i) are within the
authority of Borrower and Guarantors, (ii) have been duly authorized by all
necessary proceedings on the part of the Borrower and Guarantors, (iii) do not
and will not conflict with or result in any breach or contravention of any
provision of law, statute, rule or regulation to which Borrower or any Guarantor
is subject or any judgment, order, writ, injunction, license or permit
applicable to Borrower or any Guarantor, (iv) do not and will not conflict with
or constitute a default (whether with the passage of time or the giving of
notice, or both) under any provision of the partnership agreement, articles of
incorporation or other charter documents or bylaws of, or any agreement or other
instrument binding upon, Borrower or any Guarantor or any of their respective
properties, (v) do not and will not result in or require the imposition of any
lien or other encumbrance on any of the properties, assets or rights of Borrower
or any Guarantor, other than those in favor of Agent, on behalf of itself and
the other Lenders, pursuant to the Loan Documents, and (vi) do not require the
approval or consent of any Person other than those already obtained and
delivered to the Agent.

 



14

 

 

(b)               Enforceability. This Amendment and any other agreements or
instruments executed in connection herewith to which Borrower or any Guarantor
is a party are the valid and legally binding obligations of Borrower and
Guarantors enforceable in accordance with the respective terms and provisions
hereof, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and the effect of general principles of equity.

 

(c)               Governmental Approvals. The execution, delivery and
performance of this Amendment and any other agreements or instruments executed
in connection herewith and the transactions contemplated hereby and thereby do
not require the approval or consent of, or any filing or registration with, or
the giving of any notice to, any court, department, board, governmental agency
or authority other than those already obtained, and filings after the date
hereof of disclosures with the SEC, or as may be required hereafter with respect
to tenant improvements, repairs or other work with respect to any Real Estate.

 

(d)               Reaffirmation of Representations and Warranties. Each of the
representations and warranties made by or on behalf of the Borrower, the
Guarantors or any of their respective Subsidiaries contained in the Credit
Agreement, the other Loan Documents or in any document or instrument delivered
pursuant to or in connection with the Credit Agreement or this Amendment is true
and correct in all material respects as of the date hereof, with the same effect
as if made at and as of the date hereof, except to the extent of changes
resulting from transactions permitted by the Loan Documents (it being understood
and agreed that, with respect to any representation or warranty which by its
terms is made as of a specified date, such representation or warranty is
reaffirmed hereby only as of such specified date), in each case, after giving
effect to this Amendment. To the extent that any of the representations and
warranties contained in the Credit Agreement, any other Loan Document or in any
document or instrument delivered pursuant to or in connection with the Credit
Agreement or this Amendment is qualified by “Material Adverse Effect” or any
other materiality qualifier, then the qualifier “in all material respects”
contained in this Paragraph 6(d) shall not apply with respect to any such
representations and warranties.

 

7.                  No Default. By execution hereof, the Borrower and the
Guarantors certify that, immediately after giving effect to this Amendment,
there exists no Default or Event of Default as of the date of this Amendment.

 



15

 

 

8.                  Waiver of Claims. Borrower and Guarantors acknowledge,
represent and agree that none of such Persons has any defenses, setoffs, claims,
counterclaims or causes of action of any kind or nature whatsoever arising on or
before the date hereof with respect to the Loan Documents, the administration or
funding of the Loan or the Letters of Credit or with respect to any acts or
omissions of Agent or any Lender, or any past or present officers, agents or
employees of Agent or any Lender pursuant to or relating to the Loan Documents,
and each of such Persons does hereby expressly waive, release and relinquish any
and all such defenses, setoffs, claims, counterclaims and causes of action
arising on or before the date hereof, if any.

 

9.                  Ratification. Except as hereinabove set forth, all terms,
covenants and provisions of the Credit Agreement remain unaltered and in full
force and effect, and the parties hereto do hereby expressly ratify and confirm
the Credit Agreement as modified and amended herein. Without limiting the
foregoing, the parties hereto further acknowledge and agree that (i) the
undersigned Guarantor ARHC PSWSGMA01, LLC, a Delaware limited liability company
(“PSWSGMA01”) became a party to the Guaranty, the Indemnity Agreement and the
Contribution Agreement pursuant to that certain Joinder Agreement dated as of
August 16, 2019 executed by PSWSGMA01 and certain other Guarantors in favor of
Agent (the “PSWSGMA01 Joinder Agreement”), and (ii) the PSWSGMA01 Joinder
Agreement incorrectly sets forth the name of PSWSGMA01 as “ARHC PSWSDMA01, LLC”,
and each reference to “ARHC PSWSDMA01, LLC, a Delaware limited liability
company” in the Guaranty, the Indemnity Agreement, the Contribution Agreement
and the other Loan Documents is hereby deleted in its entirety and replaced with
“ARHC PSWSGMA01, LLC, a Delaware limited liability company”, and PSWSGMA01
hereby expressly ratifies and confirms the Guaranty, the Indemnity Agreement and
the Contribution Agreement and acknowledges and agrees that such documents
remain the valid and legally binding obligation of PSWSGMA01, enforceable in
accordance with the respective terms and provisions thereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and the effect of general principles of equity. Nothing in this Amendment
or any other document delivered in connection herewith shall be deemed or
construed to constitute, and there has not otherwise occurred, a novation,
cancellation, satisfaction, release, extinguishment or substitution of the
indebtedness evidenced by the Notes or the other obligations of Borrower and
Guarantors under the Loan Documents.

 

10.              Effective Date. This Amendment shall be deemed effective and in
full force and effect upon confirmation by the Agent of the satisfaction of the
following conditions:

 

(a)               the execution and delivery of this Amendment by Borrower,
Guarantors, Agent and the Majority Lenders;

 

(b)               receipt by Agent of evidence that the Borrower shall have paid
all fees due and payable with respect to this Amendment;

 

(c)               receipt by Agent of such other resolutions, certificates,
documents, instruments and agreements as the Agent may reasonably request;

 

(d)               receipt by Agent of a UCC and tax lien search with respect to
the Borrower searching the records of the Delaware Secretary of State provided
by a records search firm reasonably acceptable to Agent disclosing no security
agreements, financing statements or other liens on personal property or any tax
liens except as permitted by the Credit Agreement;

 



16

 

 

(e)               delivery to Agent of (i) a Borrowing Base Certificate and (ii)
a Compliance Certificate evidencing compliance with the covenants described in
§9 of the Credit Agreement and the other covenants described in such Compliance
Certificate (as such covenants have been modified pursuant to this Amendment),
calculated in good faith based on the pro forma consolidated financial
statements of REIT for the calendar quarter ended June 30, 2020; and

 

(f)                the Borrower shall have paid the reasonable fees and expenses
of Agent in connection with this Amendment.

 

11.           Amendment as Loan Document. This Amendment shall constitute a Loan
Document.

 

12.          Counterparts. This Amendment may be executed in any number of
counterparts which shall together constitute but one and the same agreement.

 

13.          MISCELLANEOUS. THIS AMENDMENT SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective permitted
successors, successors-in-title and assigns as provided in the Credit Agreement.
All interest accrued and unpaid under the Credit Agreement as of the Effective
Date shall be due and payable in the amount determined pursuant to the Credit
Agreement prior to the effectiveness of this Amendment for periods prior to the
Effective Date on the next payment date for such interest set forth in the
Credit Agreement.

 

14.           Electronic Signatures. Delivery of an executed counterpart of a
signature page to this Amendment by facsimile or as an attachment to an
electronic mail message in .pdf, .jpeg, .TIFF or similar electronic format shall
be effective as delivery of a manually executed counterpart of this Amendment
for all purposes. The words “execution,” “signed,” “signature,” “delivery,” and
words of like import in or relating to this Amendment and any other Loan
Document to be signed in connection with this Amendment, the other Loan
Documents and the transactions contemplated hereby and thereby shall be deemed
to include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as manually executed signature, physical delivery thereof or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any Applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Agent to accept electronic signatures in any form or format without its prior
written consent. For the purposes hereof, “Electronic Signatures” means an
electronic sound, symbol, or process attached to, or associated with, a contract
or other record and adopted by a Person with the intent to sign, authenticate or
accept such contract or record. Each of the parties hereto represents and
warrants to the other parties hereto that it has the corporate capacity and
authority to execute the Amendment through electronic means and there are no
restrictions for doing so in that party’s constitutive documents. Without
limiting the generality of the foregoing, the Borrower hereby (i) agrees that,
for all purposes, including without limitation, in connection with any workout,
restructuring, enforcement of remedies, bankruptcy proceedings or litigation
among any of the Agent or the Lenders and any of the Borrower or Guarantors,
electronic images of this Agreement or any other Loan Document (in each case,
including with respect to any signature pages thereto) shall have the same legal
effect, validity and enforceability as any paper original, and (ii) waives any
argument, defense or right to contest the validity or enforceability of any Loan
Document based solely on the lack of paper original copies of such Loan
Document, including with respect to any signature pages thereto.

 

[Signatures Begin On Next Page]

 



17

 

 

IN WITNESS WHEREOF, the parties hereto have hereto set their hands and affixed
their seals as of the day and year first above written.

 

  BORROWER:         HEALTHCARE TRUST OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership         By: HEALTHCARE TRUST, INC.,     a Maryland
corporation, its general partner           By: /s/ Katie P. Kurtz     Name:
Katie P. Kurtz     Title: Chief Financial Officer, Treasurer and Secretary      
    (SEAL)

 

  REIT:         HEALTHCARE TRUST, INC., a Maryland corporation         By: /s/
Katie P. Kurtz   Name: Katie P. Kurtz   Title: Chief Financial Officer,
Treasurer and Secretary         (SEAL)

 

[Signatures Continue on Next Page]

 

Second Amendment to First Amended and Restated Senior Secured Credit Agreement

 

 

 

 

SUBSIDIARY GUARANTORS:

 

ARHC BMBWNIL01, LLC;

ARHC FMWEDAL01, LLC;

ARHC AHJACOH01, LLC;

ARHC LMHBGPA01, LLC;

ARHC GHGVLSC01, LLC;

ARHC TRS HOLDCO II, LLC;

ARHC DFDYRIN01, LLC;

ARHC FMMUNIN01, LLC;

ARHC NVWELFL01, LLC;

ARHC DVMERID01, LLC;

ARHC ALSPGFL01, LLC;

ARHC RWROSGA01, LLC;

ARHC WHWCHPA01, LLC;

ARHC AAEKHWI01, LLC;

ARHC WWGDRMI01, LLC;

ARHC CMLITCO01, LLC;

ARHC WGWCHIL01, LLC;

ARHC CHSGDIL01, LLC;

ARHC CHPTNIL01, LLC;

ARHC MTMTNIL01, LLC;

ARHC MVMTNIL01, LLC;

ARHC RHMARIL01, LLC; and

ARHC HHPEOIL01, LLC,

each a Delaware limited liability company

 

  By: /s/Michael Anderson   Name: Michael Anderson   Title: Authorized Signatory

 

[Signatures Continue on Next Page]

 

Second Amendment to First Amended and Restated Senior Secured Credit Agreement

 



 

 

 

SUBSIDIARY GUARANTORS:

 

ARHC ECGVLSC01, LLC;

ARHC SLKLAOR01, LLC;

ARHC DVMERID01 TRS, LLC;

ARHC ALSPGFL01 TRS, LLC;

ARHC RWROSGA01 TRS, LLC;

ARHC WHWCHPA01 TRS, LLC;

ARHC LCDIXIL01, LLC;

ARHC AVBURWI01, LLC;

ARHC RWCUDWI01, LLC;

ARHC ACRICKY01, LLC;

ARHC SSTMPFL01, LLC;

ARHC HCTMPFL01, LLC;

ARHC TPTMPFL01, LLC;

ARHC WCWCHFL01, LLC;

ARHC AHMLWWI01, LLC;

ARHC VSTALFL01, LLC,

ARHC LCDIXIL01 TRS, LLC;

ARHC AVBURWI01 TRS, LLC;

ARHC RWCUDWI01 TRS, LLC; and

ARHC ACRICKY01 TRS, LLC,

each a Delaware limited liability company

 

  By: /s/ Michael Anderson   Name: Michael Anderson   Title: Authorized
Signatory

 

[Signatures Continue on Next Page]

 

Second Amendment to First Amended and Restated Senior Secured Credit Agreement

 



 

 

 

SUBSIDIARY GUARANTORS:

 

ARHC AHWTMWI01, LLC;

ARHC AHKIEWI01, LLC;

ARHC AHGBYWI01, LLC;

ARHC AHGVLWI01, LLC;

ARHC AHWTFWI01, LLC,

ARHC OCWMNLA01, LLC;

ARHC DDLARFL01, LLC;

ARHC DMDCRGA01, LLC;

ARHC MHCLVOH01, LLC;

ARHC CCGBGIL01, LLC;

ARHC VAGBGIL01, LLC;

ARHC LMFMYFL01, LLC;

ARHC RACLWFL01, LLC;

ARHC DDHUDFL01, LLC;

ARHC RMRWLTX01, LLC;

ARHC GFGBTAZ01, LLC;

ARHC BMWRNMI01, LLC;

ARHC MMJLTIL01, LLC;

ARHC CHCOLIL01, LLC;

ARHC CHCOLIL01 TRS, LLC;

ARHC WMBRPMI01, LLC;

ARHC TCHOUTX01, LLC;

ARHC GDFMHMI01, LLC;

ARHC CMWTSMI001, LLC;

ARHC CMSHTMI001, LLC;

ARHC PWHLTMI01, LLC; and

ARHC PPCLRMI01, LLC,

each a Delaware limited liability company

 

  By: /s/ Michael Anderson   Name: Michael Anderson   Title: Authorized
Signatory

 

[Signatures Continue on Next Page]

 

Second Amendment to First Amended and Restated Senior Secured Credit Agreement

 



 

 

 

SUBSIDIARY GUARANTORS:

 

ARHC RHMESAZ01, LLC;

ARHC PPGBLMI01, LLC;

ARHC WHYRKPA01, LLC;

ARHC LMLANPA01, LLC;

ARHC PSSGDMA01, LLC;

ARHC PSWSGMA01, LLC;

ARHC PSNHTMA01, LLC;

ARHC NVWELFL01 TRS, LLC;

ARHC CFGREOR01, LLC;

ARHC SFFLDIA01, LLC;

ARHC SPPLSIA01, LLC;

ARHC PHTIPIA01, LLC;

ARHC PSINDIA01, LLC;

ARHC PHOTTIA01, LLC;

ARHC GOFENMI01, LLC;

ARHC PCPLSMI01, LLC;

ARHC PPDWTMI01, LLC;

ARHC ALELIKY01, LLC;

ARHC CFGREOR01 TRS, LLC;

ARHC SFFLDIA01 TRS, LLC;

ARHC SPPLSIA01 TRS, LLC;

ARHC PHTIPIA01 TRS, LLC;

ARHC PSINDIA01 TRS, LLC;

ARHC PHOTTIA01 TRS, LLC;

ARHC ALELIKY01 TRS, LLC; and

ARHC PPDWTMI01 TRS, LLC,

each a Delaware limited liability company

 

  By: /s/ Michael Anderson   Name: Michael Anderson   Title: Authorized
Signatory

 

[Signatures Continue on Next Page]

 

Second Amendment to First Amended and Restated Senior Secured Credit Agreement

 





 

 

 

SUBSIDIARY GUARANTORS:

 

ARHC NVLTZFL01, LLC;

ARHC NVLTZFL01 TRS, LLC;

ARHC FVECOCA01, LLC;

ARHC FVECOCA01 TRS, LLC;

ARHC CHSPTIL01, LLC;

ARHC UPHBGPA01, LLC;

ARHC UPMBGPA01, LLC;

ARHC UPHBGPA02, LLC;

ARHC SARCOIL01, LLC;

ARHC CHSPTIL01 TRS, LLC,

ARHC SCTEMTX01, LLC;

ARHC SMMDSIA01, LLC;

ARHC ATROCIL01, LLC;

ARHC BWBRUGA01, LLC;

ARHC DBDUBGA01, LLC;

ARHC HRHAMVA01, LLC;

ARHC BSNPLFL01, LLC;

ARHC SMMDSIA01 TRS, LLC;

ARHC ATROCIL01 TRS, LLC;

ARHC BWBRUGA01 TRS, LLC;

ARHC DBDUBGA01 TRS, LLC;

ARHC BSNPLFL01 TRS, LLC, and

each a Delaware limited liability company

 

  By: /s/ Michael Anderson   Name: Michael Anderson   Title: Authorized
Signatory

 

[Signatures Continue on Next Page]

 

Second Amendment to First Amended and Restated Senior Secured Credit Agreement

 



 

 

 

SUBSIDIARY GUARANTORS:

 

  LIFEHOUSE PRESTIGE WAY OPERATIONS, LLC;   LIFEHOUSE CLARE OPERATIONS, LLC;  
LIFEHOUSE GRAND BLANC OPERATIONS; LLC;   LIFEHOUSE - GOLDEN ACRES OPERATIONS,
LLC; and   LIFEHOUSE MT. PLEASANT OPERATIONS, LLC, each a Michigan limited
liability company

 

  By: /s/ Michael Anderson   Name: Michael Anderson   Title: Authorized
Signatory

 

  LEISURE LIVING MANAGEMENT OF GRAND RAPIDS, INC., a Michigan corporation

 

  By: /s/ Katie P. Kurtz   Name: Katie P. Kurtz   Title: Vice President        
LEISURE LIVING MANAGEMENT OF LANSING, INC., a Michigan corporation         By:
/s/ Katie P. Kurtz   Name: Katie P. Kurtz   Title: Vice President

 

[Signatures Continue on Next Page]

 

Second Amendment to First Amended and Restated Senior Secured Credit Agreement

 



 

 

 

  AGENT AND LENDERS:       KEYBANK NATIONAL ASSOCIATION, individually as a
Lender and as the Agent       By: /s/ Mark Amantea   Name: Mark Amantea   Title:
Vice President       BMO HARRIS BANK N.A., as a Lender       By:     Name:    
Title:         CITIZENS BANK, N.A., as a Lender       By: /s/ Nan E. Delahunt  
Name: Nan E. Delahunt   Title: Vice President       BBVA USA, an Alabama banking
corporation, f/k/a Compass Bank, as a Lender       By: /s/ Scott Childs   Name:
Scott Childs   Title: Senior Vice President       CAPITAL ONE, NATIONAL
ASSOCIATION, as a Lender       By: /s/ Danny Moore   Name: Danny Moore   Title:
Authorized Signatory

 

[Signatures Continued on Next Page]

 

Second Amendment to First Amended and Restated Senior Secured Credit Agreement

 



 

 

 

  COMERICA BANK, as a Lender       By: /s/ Charles Weddell   Name: Charles
Weddell   Title: Vice President       SYNOVUS BANK, as a Lender       By: /s/
Zachary Braun   Name: Zachary Braun   Title: Relationship Manager       FIRST
HORIZON BANK, SUCCESSOR BY CONVERSION TO FIRST HORIZON BANK, A DIVISION OF FIRST
TENNESSEE BANK NATIONAL ASSOCIATION, as a Lender       By: /s/ Christina
Blackwell   Name: Christina Blackwell   Title: Vice President       SOCIÉTÉ
GÉNÉRALE, as a Lender       By: /s/ John Hogan   Name: John Hogan   Title:
Director

 

Second Amendment to First Amended and Restated Senior Secured Credit Agreement

 



 

 

 